DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see page 10, filed 1/06/2022, with respect to the rejection of amended claims 1 and 19 in view of Takami et al. (Pub. No.: US 2010/0323235 A1), Hashimoto (US 2003/0186113 A1, hereafter Hashimoto), Byun et al (US 2011/0159353 A1, hereafter Byun), and in view of Choi et al. (US 2008/0102356 A1, hereafter Choi) have been fully considered and are persuasive.  The rejection of claims 1, 19 and dependent claims 3-4, 7, 10-11, 20-22, and 24 has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 9 directed to Species B non-elected without traverse on 3/06/2015.  Accordingly, claim 9 has been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claim 9.


Allowable Subject Matter
Claims 1, 3-4, 7, 10-11, 19-22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination appears to teach, suggest or obviate the 
Notably the claims require a battery cell comprising a lid coupled to a prismatic container to seal an opening, a negative terminal disposed on the lid comprising a top protrusion and bottom protrusion, and an electrode assembly having an electrode assembly body, a negative coil, and a positive coil, the electrode assembly forming a jelly-roll structure, the jelly-roll structure comprising: a plurality of layers being rolled to form the jelly-roll structure and including: a first insulation layer having a first insulation layer edge; a second insulation layer having a second insulation edge; a negative coil layer sandwiched between and in physical contact with the first and second insulation layers, the negative coil layer having a negative coil layer edge that is aligned with the first insulation layer edge; a positive coil layer disposed under and in physical contact with the second insulation layer, the first and second insulation layers being centered with respect to the jelly-roll structure, the negative coil layer extending in a first direction beyond the first and second insulation layers, the positive coil layer extending in a second direction opposite the first direction beyond the first and second insulation layers, the positive coil layer having a positive coil layer edge that is aligned with the second insulation layer edge.   
The prior art of record, such as Takami teaches a similar battery with a lid sealing an opening in a prismatic container [0087, fig. 1], a negative terminal disposed on the lid comprising a top protrusion and bottom protrusion [0080, fig. 1], and an electrode with a jelly roll structure [0082].  However, Takami would teach all electrode and insulator (separator) edges aligned and therefore fail to teach, obviate, or suggest the claimed a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724   

/STEWART A FRASER/Primary Examiner, Art Unit 1724